State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: August 6, 2015                    D-58-15
___________________________________

In the Matter of ERIK MUELLER,
   Also Known as ERIK W.                    MEMORANDUM AND ORDER
   MUELLER, a Suspended Attorney.                ON MOTION

(Attorney Registration No. 3966025)
___________________________________


Calendar Date:   June 23, 2015

Before:   McCarthy, J.P., Lynch, Devine and Clark, JJ.

                             __________


      Monica A. Duffy, Committee on Professional Standards,
Albany (Alison M. Coan of counsel), for Committee on Professional
Standards.

     Erik Mueller, Howell, New Jersey, pro se.
                          __________


Per Curiam.

      Erik Mueller was admitted to practice by this Court in
2001. He was suspended from the practice of law, effective
October 24, 2009, due to his failure to comply with the attorney
registration requirements (Matter of Attorneys in Violation of
Judiciary Law § 468-a, 65 AD3d 1447, 1469 [2009]). He was
previously admitted to practice in New Jersey in 2000, where he
maintains an office for the practice of law.

      By subsequent decision dated June 11, 2015, this Court
suspended Mueller from the practice of law until such time as a
final disciplinary order was entered (129 AD3d 1293, 1294
[2015]). The order was based upon Mueller's 2011 conviction in
the United States District Court for the District of New Jersey
to one count of conspiracy to commit wire fraud in violation of
18 USC §§ 1343 and 1349, a federal felony, which this Court
determined to be a serious crime (id. at 1294; see Judiciary Law
                             -2-                 D-58-15

§ 90 [4] [d]). We further directed that Mueller show cause why a
final order of suspension, censure or removal from office should
not be made pursuant to Judiciary Law § 90 (4) (g) (129 AD3d at
1294). In mitigation, Mueller submitted a certification with
exhibits in response to the order to show cause.

      Upon consideration of the facts and circumstances, the
nature of Mueller's conviction, his failure to file a copy of the
record of his conviction with this Court (see Judiciary Law § 90
[4] [c]), his persistently delinquent registration status and
failure to pay biennial dues for seven consecutive periods (see
Judiciary Law § 468-a) and the underlying misconduct, we conclude
that Mueller should be disbarred (see Matter of Briggs, 120 AD3d
1522, 1523 [2014]; see also Matter of Marshall, 58 AD3d 1066,
1066-1067 [2009]).

     McCarthy, J.P., Lynch, Devine and Clark, JJ., concur.



      ORDERED that Erik Mueller is disbarred and his name is
stricken from the roll of attorneys and counselors-at-law of the
State of New York, effective immediately, pursuant to Judiciary
Law § 90 (4) (g); and it is further

      ORDERED that Erik Mueller is commanded to desist and
refrain from the practice of law in any form, either as principal
or as agent, clerk or employee of another; and Mueller is hereby
forbidden to appear as an attorney or counselor-at-law before any
court, judge, justice, board, commission or other public
authority, or to give to another an opinion as to the law or its
application, or any advice in relation thereto; and it is further
                             -3-                   D-58-15

      ORDERED that Erik Mueller shall comply with the provisions
of this Court's rules regulating the conduct of disbarred
attorneys (see Rules of App Div, 3d Dept [22 NYCRR] § 806.9).




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court